Exhibit 10.5
 
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT


This Amendment No. 1 to Employment Agreement (“Amendment”), effective as of
April 25, 2016, is entered into by and between PEDEVCO Corp., as
successor-in-interest to Pacific Energy Development Corp. (herein referred to as
the “Company”), and Gregory Overholtzer.


WITNESSETH:


WHEREAS, the Company and you have entered into an employment letter agreement,
dated June 16, 2012 (the “Agreement”), concerning the employment of you as Vice
President, Finance and Controller, of the Company; and


WHEREAS, the parties wish to amend the Agreement to revise certain terms of your
Agreement as set forth therein in order to reduce Company costs and make certain
other changes as set forth herein;


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:


1.  
Section 2 of the Agreement is amended and restated in full to read as follows:



“Term.  The term of this Agreement shall commence on June 16, 2012 and shall
continue until your employment is terminated by the Company or you, provided,
however, that the Company may not terminate your employment other than for
“Cause” prior to November 1, 2016.”


2.  
Section 3(a) of the Agreement is amended and restated in full to read as
follows:

 
“a.      During the term of your employment with the Company you will be paid a
base salary of $190,000.00 per annum for this exempt position (my “Base
Salary”), paid bi-monthly in arrears in accordance with the customary payroll
practices of the Company.”
 
 
1
Amendment to Overholtzer Employment Agreement
 
 

--------------------------------------------------------------------------------

 
 
3.  
Sections 8(a) and 8(b) of the Agreement are amended and restated in full to read
as follows:



“a.      With or without cause, you and the Company may each terminate this
Agreement at any time upon thirty (30) days written notice, and the Company will
be obligated to pay you the compensation and expenses due up to the date of the
termination.  Notwithstanding the forgoing sentence, in the event the Company
terminates your employment without “Cause” prior to November 1, 2016, the
Company will continue to pay to you your then-current Base Salary through
October 31, 2016, payable bi-monthly in arrears in accordance with the customary
payroll practices of the Company (collectively, the “Separation Payment”), and
immediately accelerate by six (6) months the vesting of all outstanding Company
restricted stock and options exercisable for Company capital stock then held by
you, with all vested Company options held by you (including accelerated options)
remaining exercisable for a period of twelve (12) months following your date of
Separation from Service (as defined in Section 409A of the Internal Revenue
Code, as amended), in exchange for a full and complete release of claims against
the Company, its affiliates, officer and directors in a form reasonably
acceptable to the Company (the “Release”).  For purposes of this provision,
“Cause” means your (1) conviction of, or plea of nolo contendere to, a felony or
any other crime involving moral turpitude; (2) fraud on or misappropriation of
any funds or property of the Company or any of its affiliates, customers or
vendors; (3) act of material dishonesty, willful misconduct, willful violation
of any law, rule or regulation, or breach of fiduciary duty involving personal
profit, in each case made in connection with your responsibilities as an
employee, officer or director of the Company and which has, or could reasonably
be deemed to result in, a Material Adverse Effect upon the Company (a defined
below); (4) illegal use or distribution of drugs; (5) willful material violation
of any policy or code of conduct of the Company; or (6) material breach of any
provision of this Agreement or any other employment, non-disclosure,
non-competition, non-solicitation or other similar agreement executed by you for
the benefit of the Company or any of its affiliates, all as reasonably
determined in good faith by the Board of Directors of the Company.  However, an
event that is or would constitute “Cause” shall cease to be “Cause” if you
reverse the action or cures the default that constitutes “Cause” within 10 days
after the Company notifies you in writing that Cause exists.  No act or failure
to act on your part will be considered “willful” unless it is done, or omitted
to be done, by you in bad faith or without reasonable belief that such action or
omission was in the best interests of the Company.  Any act or failure to act
that is based on authority given pursuant to a resolution duly passed by the
Board, or the advice of counsel to the Company, shall be conclusively presumed
to be done, or omitted to be done, in good faith and in the best interests of
the Company.  For purposes of this Agreement, “Material Adverse Effect” means
any event, change or effect that is materially adverse to the condition
(financial or otherwise), properties, assets, liabilities, business, operations
or results of operations of the Company or its subsidiaries, taken as a whole.
 
b.      Notwithstanding any provision in this Agreement to the contrary, if you
have not delivered to the Company an executed Release on or before the fiftieth
(50th) day after the date of termination of this Agreement, you shall forfeit
all of the payments and benefits described in this Section.”
 
4.  
I agree and acknowledge that effective upon the later to occur of (i) the date
hereof and (ii) formal appointment by the Company’s Board of Directors, I shall
serve as the Chief Financial Officer of the Company at the pleasure of the
Board, and be removed from the office of Vice President, Finance and Controller.



5.  
Except to the extent modified hereby, the Agreement shall remain in full force
and effect.



6.  
This Amendment shall be binding upon and inure to the benefit of the parties and
their successors and assigns.


 
[Signature Page Follows]
 
 
2
Amendment to Overholtzer Employment Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have caused the Amendment to be executed as of
the date and year first referenced above.



“The Company”   PEDEVCO Corp.                  
Date: April 25, 2016
  /s/ Michael L. Peterson       Michael L. Peterson      
President and Chief Financial Officer
                          Date: April 25, 2016           /s/ Gregory Overholtzer
     
Gregory Overholtzer
         


 
 


3
Amendment to Overholtzer Employment Agreement

--------------------------------------------------------------------------------